Citation Nr: 1112853	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  02-09 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), paranoid schizophrenia, and major depressive disorder.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1979 to January 1982. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision in which the RO denied the Veteran's claim for service connection for PTSD.  

Broadly construing the Veteran's contentions as having a psychiatric disorder related to service, and given the findings of record, which include diagnoses of PTSD, paranoid schizophrenia, and major depressive disorder, the Board has recharacterized the Veteran's claim as stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order).

This claim was previously before the Board in June 2009 and was remanded for further development.  Specifically, the RO was directed to attempt to verify one of the Veteran's reported stressors and to schedule the Veteran for a VA psychiatric evaluation.  After a review of the claims file, the Board finds that the RO substantially complied with the June 2009 remand directives, and that no further action in this regard is warranted. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).  See also Chest v. Peake, No. 2007-7303, 283 Fed. Appx. 814 (Fed. Cir. July 21, 2008) (unpublished disposition) ("substantial" compliance, rather than "complete" or "absolute" compliance is the correct legal standard to be employed when determining whether remand instructions were complied with).

As a final preliminary matter, the Board notes that the Veteran testified at a December 2007 Travel Board hearing before the undersigned Veterans Law Judge.  The Veteran also provided testimony at March 2004 and May 2006 regional office hearings.  Transcripts from all of the above hearings have been reviewed and associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  Though the Veteran has been diagnosed with PTSD, a link, established by medical evidence, between current PTSD symptoms and an in-service stressor has not been shown.   

2.  There is no competent evidence of record which shows a casual relationship between the Veteran's military service and any diagnosed acquired psychiatric disorder.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include PTSD, paranoid schizophrenia, and major depressive disorder, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (f), 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, October 2002, March 2006, and March 2007 letters provided notice to the Veteran regarding what information and evidence was needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and that he should send the information describing additional evidence or the evidence itself to the VA.  The March 2006 and March 2007 letters also provided notice as to how disability ratings and effective dates are assigned (if service connection is granted), and the type of evidence that impacts these types of determinations, consistent with Dingess.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, personnel records, VA outpatient treatment reports, an April 2010 VA examination report, private treatment records, and statements and testimony from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  

Under these circumstances, the Board concludes that the Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2010).


II.  Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

According to 38 C.F.R. § 3.304(f) (2010), service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with § 4.125(a) (i.e., DSM-IV); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.

With regard to the third PTSD criterion, prior to July 13, 2010, evidence of a stressor in service, the evidence necessary to establish that the claimed stressor actually occurred varied depending on whether it could be determined that the Veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Prior to July 13, 2010, where, conversely, a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone would not be sufficient to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, in these situations, the record must contain service records or other corroborative evidence that substantiates or verifies his statements as to the occurrence of the claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Previously, a medical opinion diagnosing PTSD after the fact did not suffice to verify the occurrence of the claimed in-service stressor.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

VA recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied.  First, the Veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3)).  Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  Id.

III.  Analysis

PTSD

The Veteran testified at his December 2007 Board hearing that he developed PTSD as a result of his military service.  The Veteran testified to several stressors and indicated that his PTSD began in service after witnessing several distressing events.  Similar testimony was offered at the Veteran's March 2004 and May 2006 regional office hearings.  At both hearings the Veteran testified as to his reported in-service stressors and indicated that he believed he had developed PTSD as a result of his military service.  

In the instant case the Veteran has been diagnosed with PTSD by VA outpatient treatment providers and private doctors.  Various private treatment records and VA treatment records show continued complaints of and treatment for PTSD.  The Veteran was examined by the VA in April 2010.  Upon mental status examination, the Veteran was fully oriented.  He was well-groomed, friendly, and cooperative.  The mood presented was euthymic with full and reactive affect.  He reported military stressors in an unremarkable manner.  He denied suicidal intent or planning and homicidal ideation.  The Veteran reported bizarre hallucinations and delusions that were highly inconsistent with his presentation.  Attention, memory, and judgment appeared to be within normal limits, and somatic symptomatology.  The examiner explained that his diagnosis and medical opinion was based on the DSM-IV and other professional guidelines, the Veteran's claims file, and the examination.  PTSD was not diagnosed in the current examination because the results of the objective testing did not conform to DSM-IV guidelines for the diagnosis of PTSD in the context of an external incentive.  The examiner explained that the Veteran's previous diagnoses of PTSD were conferred in a clinical context where different diagnostic guidelines apply, appear to have been based predominantly on the Veteran's subjective reports of symptoms, with no objective assessment of response style conducted, and were therefore inapplicable to the current examination.  

A May 2004 private treatment record shows that the Veteran was rendered an Axis I diagnosis of PTSD.  In addition, the evidence of record shows that the Veteran has been assessed as having PTSD by a private doctor in 2001 and by VA outpatient doctors from 2001-2006.  Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that there is medical evidence of a current disability (a diagnosed condition in accordance with § 4.125(a) (i.e., DSM-IV).  

However, in this case the Veteran has not alleged that he engaged in combat nor has the Veteran alleged that his stressor(s) involves "hostile military or terrorist activity, therefore, in order for the Veteran to prevail on his service connection claim, there must be a link, established by medical evidence, between current PTSD symptoms and an in-service stressor.  In addition, any in-service stressor that serves as a basis for the PTSD diagnosis must be corroborated.  

The Veteran has reported the following stressors: (1) Events in basic training at Fort Knox, Kentucky, (2) Having his lungs collapse after being put into a gas chamber in chemical training, (3) Seeing a tank track snap and strike his roommate's head, sending blood everywhere (the Veteran said he applied pressure to the wound until helicopter transport arrived), (4) Witnessing a tank accident where a soldier got his leg caught in the gun turret and the leg broke with the bone protruding, (5) A prankster throwing a grenade into his foxhole and yelling "Live grenade!" (6) Confronting the prankster and the man hitting him in the face with a beer can and fighting back, breaking the man's ankle and leg, (7) Witnessing a rape while he was imprisoned in service, which made him feel helpless, horrified, and scared, and (8) Being handcuffed to his bed with an armed guard at all times except to eat and use the restroom for about nine days prior to his trial and for about two weeks after the trial, until his transfer to a Confinement Center.

In the June 2009 Board remand, the Board conceded the occurrence of stressor number eight.  Attempts to verify other reported stressors were made but no other stressors were able to be verified.  A May 2010 memorandum indicated that the documentation had been requested to ascertain whether a rape occurred during the time of the Veteran's incarceration.  The memorandum detailed the numerous attempts and requests to obtain the information and concluded that all efforts to obtain the information had been exhausted and that further attempts would be futile.  

Attempts were also made to verify stressors numbered three through five.  A response from what was formerly known as the U.S. Armed Services Center for Unit Records Research (CURR) shows that the incidents were not able to be corroborated.  

However, a link, established by medical evidence, between current PTSD symptoms and an in-service stressor (whether corroborated or uncorroborated) has not been shown in this case.  The various private and VA outpatient records which show a diagnosis of PTSD do not indicate what stressor the diagnosis is based on.  Specifically, an August 2001 private psychological evaluation shows that the Veteran was assessed as having PTSD but the report does not indicate what stressor(s) this diagnosis was based on and the report does not show that the Veteran reported any of his reported stressors to the counseling psychologist who conducted the evaluation.  In addition, a May 2004 private treatment record shows that the Veteran reported an increase in his anger and paranoia at night when he is alone.  He was assessed as being tense and irritable with a guarded affect.  He was diagnosed with PTSD.  Again, this examiner did not indicate the underlying stressor(s) which resulted in the PTSD diagnosis.  The record does not show that the Veteran reported any of his stressors (or discuss his military experience at all) and the private doctor did not relate the Veteran's PTSD to the Veteran's military service in anyway.  

Various VA treatment records which show diagnoses of PTSD, dated from 2001 to 2006, do not indicate what stressor(s) the Veteran's diagnoses were based on and do not relate the Veteran's PTSD to his military service.  

For these reasons the Board finds that service connection for PSTD pursuant to 38 C.F.R. § 3.304(f) is not warranted because although the Veteran has been diagnosed with PTSD a link, established by medical evidence, between current PTSD symptoms and an in-service stressor has not been established.  

Psychiatric disorder (other than PTSD)

The Board has also considered whether there is a medical or lay evidence of in-service incurrence of an acquired psychiatric disorder and medical evidence of a nexus between the Veteran's military service and any current acquired psychiatric disorder.  

The Veteran testified at this December 2007 Board hearing that he developed schizophrenia while on active duty.  Service treatment records show no complaints of or treatment for any psychiatric condition.  Moreover, service treatment records show that upon entrance and separation from service the Veteran had a normal psychiatric evaluation.  Notably, at his October 1981 separation examination the Veteran specifically denied having ever had or currently having depression or excessive worry or nervous trouble of any sort.  This report was approved and signed by a physician or examiner and included a signed and certified statement from the Veteran which indicated that the information provided was true and complete.  

The Veteran first sought treatment for "anger" issues in May 2001.  A VA triage treatment note shows that the Veteran reported having just gotten out of prison and having anger issues.  A June 2001 VA phone triage record shows that the Veteran complained of being stressed out and having PTSD.  The Veteran was diagnosed with antisocial personality disorder versus borderline personality disorder versus explosive personality.  A May 2004 private treatment record shows that the Veteran was diagnosed with major depressive disorder.  An October 2006 VA treatment record shows that the Veteran was diagnosed with paranoid schizophrenia.  Similarly, a July 2006 VA treatment record shows that the Veteran was diagnosed with paranoid schizophrenia.  

The Veteran's wife submitted a March 2006 written statement in which she reported that the Veteran gets aggravated and frustrated about everything.  She stated that he has a fear of letting people get close to him and that he isolates himself.  

Though there is evidence of a current disability, given the multiple diagnoses of acquired psychiatric disorder which include paranoid schizophrenia and major depressive disorder, there is no evidence in this case that the Veteran's diagnosed acquired psychiatric disorders (other than PTSD) are casually related to the Veteran's military service.  

The Board notes that the claims file does not include a VA etiological opinion.  However, the Veteran was afforded a VA examination in order for an etiological opinion to be obtained in April 2010. Since the April 2010 examiner determined that the Veteran did not suffer from any Axis I disorders, no etiological opinion was necessary.  

Thus, the Board finds that the balance of evidence of record does not support service connection for an acquired psychiatric condition because there is no medical evidence of a nexus between the Veteran's current psychiatric condition and his military service.  Currently, the only evidence of record supporting the Veteran's claim is his own lay opinion.  The Board acknowledges that the Veteran is competent to testify as to his observations, Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), and lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).

However, in this case, testimony that the Veteran's current acquired psychiatric disorder (PTSD, paranoid schizophrenia, and major depressive disorder) is casually related to his military service, is an etiological question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis). The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on this matter.  Accordingly, the Veteran's lay statements are entitled to limited or no probative value in this regard.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).

In reaching this determination, the Board acknowledges that the VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, paranoid schizophrenia, and major depressive disorder, is denied.   




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


